Citation Nr: 0907750	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  01-05 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to compensation benefits for a right eye 
disability pursuant to the provision of 38 U.S.C.A. § 1151 
due to medical treatment received at VA Medical Center in 
Minnesota in May 1996.  

REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1956 to January 
1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 decision by the 
RO which denied, in part, compensation benefits for a 
disability of the eyes pursuant to the provision of 
38 U.S.C.A. § 1151.  In August 2002, a hearing was held at 
the RO before the undersigned member of the Board.  

In November 2002, the Board denied, in part, compensation 
benefits for a disability of the eyes pursuant to the 
provision of 38 U.S.C.A. § 1151, and the veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In October 2005, the 
Court, in part, vacated the November 2002 Board decision as 
to the denial of compensation benefits for a disability of 
the eyes pursuant to the provision of 38 U.S.C.A. § 1151, and 
remanded for further adjudication.  The Board remanded the 
appeal for additional development in October 2006.  

By rating action in July 2007, the RO granted compensation 
for retinal detachment with glaucoma and pseudophakia of the 
left eye under the provisions of 38 U.S.C.A. § 1151, and 
denied entitlement to compensation benefits for the right 
eye.  The Board remanded the appeal for additional 
development in April 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have a right eye disability as the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA treatment in May 1996; nor is it due to an event that 
was not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a right eye disability is not warranted.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, letters dated in January 2001 and April 2006 
were sent by VA to the veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the most recent letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in July 2007 and November 2008.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The veteran was notified of what information and evidence 
that VA will seek to provide; what information and evidence 
the veteran was expected to provide, and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran was also notified of 
his responsibility to submit evidence which showed that he 
had a right eye disability at present which was caused by 
carelessness, negligence, lack of proper skill or error in 
judgment, or similar instance of fault on the part of VA; of 
what evidence was necessary to establish service connection, 
and why the current evidence was insufficient to award the 
benefits sought.  The veteran also testified at a hearing at 
the RO before the undersigned member of the Board in August 
2002.  

At this point, the Board notes that VA has complied 
substantially with the October 2005 Order of the Court to 
obtain all VA treatment records, including any surgical 
reports from VAMC Minneapolis.  Regarding the surgical 
reports, however, the Board notes that the surgeries were 
performed at a university hospital, and the veteran was 
returned to the VA hospital where he received all of his 
follow-up care.  VA attempted to obtain all of the surgical 
reports from the private institution, but received only an 
April 2001 outpatient note.  However, since all of the 
surgeries involved only the left eye, and service-connection 
has been established for a left eye disability subsequent to 
the Court Order, the Board finds that no useful purpose would 
be served by remanding the appeal for a third time to attempt 
to obtain the surgical records.  The current evidence of 
record includes all VA treatment records prior and subsequent 
to the surgeries in 2001.  Based on the VA optometrist 
assessment of the nature and etiology of the veteran's 
current right eye disability, the Board finds that the 
surgical reports pertaining to the left eye would not provide 
any additional probative evidence which would support a 
favorable decision concerning the veteran's right eye 
disability.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Compensation Pursuant to 38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.  

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  

Right Eye Disability

Initially, it should be noted that a VA optometrist in July 
2007, concluded that the veteran's retinal detachment of the 
left eye was caused by falls after using Dilantin, and that 
his visual field constriction, pseudophakia and glaucoma in 
the left eye were all secondary to the multiple surgeries to 
repair the retinal detachment.  Compensation was established 
for a left eye disability by the RO in July 2007, and a 30 
percent evaluation was assigned; effective from September 29, 
2000, the date of receipt of the veteran's claim.  38 C.F.R. 
§ 3.400(2)(b).  The veteran and his representative were 
notified of this decision and did not appeal.  Thus, the only 
unresolved issue on appeal is the claim of service connection 
for a right eye disability.  

The veteran contends, in essence, that his current right eye 
disability, including cataract and possible glaucoma, was 
caused by an overdose of medication (Dilantin) prescribed by 
VA medical personnel in May 1996.  

The evidence of record showed that the veteran was treated by 
VA for various non-service-connected maladies, including a 
seizure disorder, for many years when he was seen at the 
neurology clinic for possible post traumatic seizure disorder 
in May 1996.  At that time, the veteran's serum Dilantin 
level was 5.4, and his dosage was increased from 300 to 400 
mg/day (200 mg/twice a day).  The veteran was admitted to a 
VA hospital two weeks later, for increased dizziness and loss 
of balance.  The veteran also reported that he had fallen and 
hit his head that morning.  The veteran denied any loss of 
consciousness, visual changes, weakness, changes in his 
speech or other neurological complaints, except for some 
numbness and paresthesias in his feet and legs, and to a 
lesser extent in his hands.  Laboratory studies showed a 
Dilantin level of 48, and the medication was discontinued.  

The clinical and diagnostic findings on VA ophthalmology 
examinations in December 1995, September and December 1996, 
and July 1997, were essentially the same and showed suspected 
low-tension glaucoma (LTC) with a negative work up, and 
chronic blepharitis.  A VA ophthalmology report in February 
2001 revealed retinal detachment in the left eye and early 
cataracts, bilaterally.  The veteran underwent retinal 
detachment repair of the left eye at a university hospital in 
April 2001, cataract extraction with intraocular lens implant 
in the left eye in June 2001, and capsulotomy of the left eye 
in December 2001.  

At the direction of the October 2007 Board remand, the 
veteran was scheduled for a VA examination for the express 
purpose of determining the nature and etiology of his eye 
disability.  Specifically, whether any current eye disability 
was due to or the result of VA treatment in 1996.  When 
examined by VA in July 2007, the VA optometrist indicated 
that the claims file was reviewed and provided a detailed 
description of the veteran's complaints, medical history, and 
current findings.  On examination, corrected visual acuity in 
the right eye was 20/40.  There was no periorbital 
deformities, ptosis, diplopia, or strabismus, and ocular 
motilities were normal in the right eye.  Visual fields and 
fundus were within normal limits, and the macula was uniform 
in the right eye.  Intraocular pressure was 15 mmHg on the 
right, and there was a central opacity in the crystalline 
lens in the right eye.  The optometrist opined that the 
veteran's cataract in the right eye was not related to the 
use of Dilantin.  

Additional VA and private treatment records were obtained and 
associated with the claims file subsequent to the July 2007 
VA examination.  Thereafter, the file was returned to the VA 
optometrist for review and another opinion.  In October 2008, 
the examiner indicated that the additional records were 
reviewed and that they did not materially change his prior 
findings or opinion.  The optometrist noted that there was 
still some question as to whether the veteran had low-tension 
glaucoma, but that he was, nonetheless, being treated with 
medication to prevent any possible progression of damage to 
the optic nerves.  He opined that it was more likely than not 
that any glaucoma was familial in nature (mother has 
glaucoma) and not related to Dilantin use.  The optometrist 
also opined that the veteran's cataract in the right eye was 
not caused by Dilantin.  

After review of all the evidence of record, it is the Board's 
conclusion that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for a right eye disability, 
including cataracts and possible glaucoma claimed to have 
arisen from treatment at a VA medical facility in May 1996 is 
not warranted.  

The Board finds the VA medical opinion persuasive as it was 
based on a longitudinal review of the entire record, and 
included a discussion and analysis of all relevant facts.  
Moreover, the veteran has presented no competent evidence to 
dispute the opinion or any evidence to support his assertions 
that his current right eye disability was the result of 
negligence, substandard care on the part of VA, or was due to 
an unforeseeable event.  

In reaching this decision, the Board is mindful of the 
veteran's contention regarding his right eye disability and 
its relationship to the overdosing of medication by VA in May 
1996.  However, the veteran is not shown to possess any 
particular medical expertise.  Thus, he is not competent to 
establish a relationship between any VA treatment and his 
current right eye disability.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

The Board finds that the weight of the credible evidence 
demonstrates that the veteran did not sustain any injury or 
residual disability of the right eye which was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or by an event not reasonably foreseeable in 
connection with VA medical treatment in May 1996.  
Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment.  Accordingly, the claim is 
denied.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for a right eye disability 
due to medical treatment at VA Medical Center in Minnesota in 
May 1996, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


